         Case 2:21-cv-00031-JCJ Document 21 Filed 01/06/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSEPH R. MEEHAN                           :
                                           :               CIVIL ACTION
                                           :
                                           :
                v.                         :
                                           :
                                           :
PELLE TSICHLIS                             :               NO.: 21-cv-00031
also known as                              :
Pelle Primeau                              :
                                       ORDER

                AND NOW, this 6TH day of JANUARY 2021, in accordance with the

court’s procedure for assignment of a United States Magistrate Judge to certain

District Court Judges on a rotating basis, it is hereby,

                ORDERED the United States Magistrate Judge assigned to the above-

captioned case is the Honorable Henry S. Perkin.


                                               FOR THE COURT:


                                               JUAN R. SÁNCHEZ
                                               Chief Judge


                                               ATTEST:


                                               ________________________
                                               KATE BARKMAN
                                               Clerk of Court
